EXHIBIT 99.2 Third Quarter Fiscal 2011 Earnings Conference Call November 1, 2011 page 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, estimated TCE rates achieved for the fourth quarter of 2011 and the four quarters of 2012, projected scheduled drydock and off hire days for the fourth quarter of 2011, projected locked-in charter revenue and locked-in time charter days for the remaining three months of 2011 and for 2012 through 2015 and thereafter, forecasted 2011 vessel expenses, charter hire expenses, depreciation and amortization, general and administrative expenses, interest expense, and levels of equity income and capital expenditures, the profitability in 2011 of certain business units, ability to access capital markets, including Title XI financing, prospects of OSG’s strategy of being a market leader in the segments in which it competes and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2010 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. page 3 Financial Highlights <Third quarter fiscal 2011 results were driven by continued weakness in our International Crude markets •TCE revenues were $186M, down 11% from $209M in 3Q2010, also below 2Q2011 •Reported net loss of $71.1M or $2.35 per diluted share •Adjusted net loss of $66.5M or $2.20 per diluted share <International Crude spot rates weakened further in Q3 •3Q2011 Crude TCE revenues down 43% vs. 3Q2010 on 3% fewer revenue days •3Q2011 realized spot TCEs lower vs. 3Q2010 for all Crude classes -VLCC 3Q2011 TCE:$10,993/day, - 66% vs. $32,017 in 3Q2010 -Aframax 3Q2011 TCE:$10,322/day, - 33% vs. $15,518/day in 3Q2010 •Markets weakened further into early Q4 <MR spot TCEs in 3Q2011 were comparable to prior year quarter, but time charter cover has rolled off into weaker spot market <U.S. Flag - continued improvement in operating income <Continued containment of vessel expenses and G&A page 4 Why are the International tanker markets so weak? <Excess supply remains the issue •Crude fleet has grown approximately 7% in 2eptember •Crude orderbook slippage will be 23% in 2011 per Clarksons - we think this will be closer to 30% <Demand has been resilient in 2011, but major wildcards have all been negative •Libya’s exit resulted in an expansion of light sweet vs. dirty sour crude spreads -Asian refineries are substituting cheaper Mideast crudes for West African grades •Inventory drawdowns increased in Q3 with the August SPR release -Q3 seasonal demand weakness was compounded by a global inventory draw of 1.1 mil bpd -OECD inventories are now below their 5-year average •U.S. growth and oil demand remain sluggish, and long-haul crude imports remain low •European sovereign debt issues continue to dampen global growth prospects -There is supposedly a “deal”, but the devil is in the details <The result of these mounting pressures has been the lowest Crude spot rates seen in decades, with weakness persisting into early Q4 page 5 We think that Q3 will prove to be the trough quarter for this cycle <Q4 was off to a slow start, as indicated by our forward bookings - we have recently experienced some rate improvement across our International vessel classes <U.S. and European refinery maintenance totaled almost 3 million bpd in October •This has limited crude requirements and reduced product exports •Refinery maintenance is scheduled for completion by December - with refinery runs restored, Crude and Product movements will benefit -Low clean product inventory levels on U.S. East Coast will draw in imports from Europe -Diesel arb to Europe should reopen, resulting in additional U.S. Gulf Coast exports <Is the current rally in Crude rates for real? •Delays in the Bosporus have driven the recent improvement in Suezmax and Aframax rates •The VLCC loading picture in the Arabian Gulf and West Africa has improved - and rates have risen •Refining runs in Asia forecast to increase by 800 kbpd vs 3Q2011 •Increased production of light sweet crudes (Libya, offshore Angola) should stimulate increased West Africa to Far East movements •Still, caution is warranted - the strength of any Winter rally will be tempered by further inventory drawdowns and fleet growth in Q4 <But it is too early to call this a Winter Market page 6 How are we managing OSG through this downturn? <We continue to pursue our commitment to reducing shoreside G&A and controlling cost at sea •G&A run rate YTD is below the $95 million stretch target we set for ourselves at the beginning of the year •Vessel operating expenses are well contained and we continue to maintain superior safety and quality standards •We have launched a Company-wide initiative to reduce bunker consumption across the fleet with material cost savings expected <The fleet renewal program is virtually completed this year - minimal forward capital commitments •Shipyard commitments - $43 mil in 4Q2011, $24 mil in 2012 and $30 mil in 2013 <We have maintained discipline in pursuing growth -it has paid to wait •With mounting distress for weaker owners, the low in asset values may be near at hand •The market should present us with opportunities, but we will not chase assets or swing for the fences <Everyone in the Company remains focused on executing all those things within their control and their efforts are paying off <We continue to improve the economics of our chartered-in vessel portfolio by returning ships to their owners and reducing rates on others •Time charter-in rates will be reduced by $5,000/day on one VLCC and one Aframax in 1Q/2Q2012 •In 2012 we will redeliver 11.9 VLCCs, Suezmax and Aframax tankers 1 1Based on OSG’s share in such time charters.Includes certain chartered-in vessels not included in Fleet List. page 7 How are we managing OSG through this downturn? Continued improvement in Crude charter-in portfolio economics <Time charters-in on 11.9 Crude tankers expire in 2012 1 •Average redelivery date - Mid-May 2012 •Charters were arranged in higher rate environments -Daily rates are higher than current market TCEs, resulting in 2011 operating losses -Five vessels redelivering in 2012 were chartered-in under sale leaseback arrangements under which strong vessel prices were monetized <Depending on our need for capacity, we have the option of redelivering or renewing at significantly lower daily rates <Excluding the impact of these 2012 redeliveries from 3Q2011 results, Pro forma P&L would have increased by $12.7 million or $0.42/share-for one quarter2 <Result:better performance from Crude charter-in fleet in 2012 and beyond 1Based on OSG’s share in such time charters.Includes certain chartered-in vessels not included in Fleet List.2Pro forma analysis reflects base charter hire component of charter hire expense only and assumes time chartered vessels are either (a) redelivered or (b) renewed at charter-in rate generating zero operating margin.Use of 3Q2011 realized spot TCEs for Pro Forma P&L analysis is not intended to serve as a forecast of future charter rates. page 8 In Summary <While we believe that freight rates in our International markets will improve somewhat in 2012, we will continue to manage the Company as if the current weak rate environment persists <Over the last three years we have been successful at controlling costs at sea and reducing G&A on shore, without sacrificing quality or service.We expect to make further progress on both fronts in 2012 <Our U.S. Flag business has been turned around by our team in Tampa and we expect it to be a reliable contributor to OSG's performance <We believe that the medium term fundamentals for our International Products business are solid and we expect this unit’s turnaround to be reflected in the Company's bottom line over the next three years <With our leadership position in International Products and U.S. Flag segments and our important joint ventures in LNG and FSOs, we are not dependent on crude tanker rates alone for our turnaround <We have the people, resources, assets and business mix to survive this downturn and prosper as our markets recover page * Financial Review Myles Itkin, CFO page 10 Financial Review - Income Statement Reflects impact of lower spot rates, increase in spot market exposure (from 73% of revenue days in 3Q2010 to 79% in 3Q2011) and higher bunker costs ($16M higher quarter-over-quarter) Both FSOs fully employed for quarter and continued to earn service level bonuses.OSG’s share of FSO JV income was $1.2M compared with a loss of $2.7M in 2010 and reflects a $0.5M reduction in the mark-to-market loss associated with the FSO Africa interest rate swaps. (2011: LNG - $1.9M; ATC - $0.5M) Reflects growth in U.S. Flag Product Carriers, MRs and Suezmaxes as well as the return to service of two LR1s that were undergoing repairs in the 2010 period. Reflects reductions of $5.7M in compensation costs and $0.5M in consulting fees; offset by unfavorable F/X rates.
